Citation Nr: 0906821	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  04-21 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from 
December 1961 to February 1964.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Phoenix, Arizona, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), that denied service connection for PTSD and peripheral 
neuropathy of the right upper and lower extremities, and left 
upper and lower extremities.

In February 2004, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO) at the RO.  A 
transcript of the hearing is associated with the claims file.

In August 2005, the Veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge at the 
Phoenix, Arizona, RO.  A transcript of the hearing is 
associated with the claims file.  The hearing transcript 
reflects that the Veteran withdrew from appellate status the 
issues of service connection for peripheral neuropathy of the 
upper right and left extremities and the lower right and left 
extremities.  

In a November 2005 decision, the Board dismissed as withdrawn 
the issues of service connection for peripheral neuropathy of 
the upper and lower extremities, and denied service 
connection for PTSD.  The Veteran appealed the November 2005 
Board decision to the Court of Appeals for Veterans Claims 
(CAVC).  In an October 2007 memorandum decision, the CAVC 
affirmed the Board's decision as to the dismissal of the 
claims for service connection for peripheral neuropathy of 
the upper and lower extremities, and vacated only that 
portion of the November 2005 Board decision that denied 
service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he was exposed to stressors while 
performing counterinsurgency operations in Vietnam during 
active service.  In a May 2003 VA examination report, the 
Veteran reported that he was assigned to the Central 
Intelligence Agency (CIA) and participated in counter 
intelligence operations.  When asked by the examiner about 
specific stressors, the Veteran stated that there "are some 
things that are not documented" and noted that the he "was a 
kid at doing clandestine operations".  However, the Veteran 
did identify one instance where he remembered receiving 
multiple injections during a 24 hour period to prepare for an 
insurgent operation.  In addition, he specified two 
occurrences of police brutality while working with the 
Vietnamese police force.  These instances included observing 
police throwing children out of helicopters as well as 
beating and killing a man who was being questioned.  The 
Veteran also stated that he was part of a CIA operation 
called Switchback in 1962 and generally discussed his 
participation in a seven day operation in Laos in the 
February 2004 DRO hearing transcript.  The Veteran further 
testified that he was recruited in Taiwan and then proceeded 
to do tours in the Philippines, Saigon, and China while 
working in covert operations before he returned to Japan in 
October 1963.

At his August 2005 travel board hearing, the Veteran 
described another in-service stressor that occurred during 
counterinsurgency operations in Vietnam.  The Veteran 
testified that he was the sole survivor of a plane crash.  He 
further testified that he was admitted to a military hospital 
in Japan after suffering from physical and psychological 
injuries due to that event, and was discharged from that 
hospital after spending some months there.

The Veteran's service medical records do not reflect any 
complaint, treatment, or diagnosis of PTSD.  The Veteran was 
diagnosed with a chronic, severe immature personality 
disorder in December 1963, shortly before his discharge from 
active service in February 1964.  Further, the Veteran's 
service medical records do not reflect hospitalization for 
physical or psychological injuries due to a plane crash in 
late 1963.  An August 1964 VA examination report indicated 
that the Veteran did not suffer from any psychiatric 
disability.

A May 2003 VA PTSD examination report contains a diagnosis of 
post-traumatic stress disorder.  The examiner indicated that 
the Veteran described a "variety of experiences that are, in 
his own words, difficult to document."  It was further noted 
that "there seem to be no other potential causes for the 
symptoms and the post-traumatic-related experiences that he 
is describing."

The evidence of record does not reflect that the Veteran 
engaged in combat with the enemy.  The Veteran's personnel 
records show that he served in Taiwan from May 1962 as well 
as in Japan from October 1963 during his period of active 
duty.  Service records further indicate that he was a member 
of the Air Force Air Police Squadron and served as a Weapons 
System Security Guard during that time.  He did not receive 
any decorations denoting participation in combat.  However, 
evidence of record does show that he underwent a physical 
examination for the purpose of counterinsurgency during 
active service in February 1963.  An October 1963 service 
record indicated that the Veteran had been "recently 
assigned" to a base in Japan for Air Police work.  Further, 
a November 1963 letter addressed to his Squadron Commander 
noted that the Veteran had "received excellent efficiency 
ratings with duty at Formosa and Vietnam."

Based on the above findings, the Board denied service 
connection for PTSD.  Although the Veteran had a diagnosis of 
PTSD, it was not based on a corroborated in-service stressor, 
and there was no evidence indicating that the Veteran served 
in combat with the enemy.  The CAVC, however, determined that 
VA did not fulfill its duty to assist the appellant in 
obtaining evidence necessary to substantiate his PTSD claim.  
More specifically, VA must request records from a Federal 
Agency (the CIA, in this case) or department when any such 
records are identified by the appellant.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159.

Regarding the information already identified, the CAVC noted 
that the Veteran, through various communications and in two 
hearings before the RO and the Board, may have provided the 
VA with sufficient information for the custodian of records 
of the identified Federal departments or agencies to conduct 
a search for the records identified by the appellant.  The 
Veteran identified the agencies and departments involved, as 
well as place names and approximate dates of events 
associated with his combat related in-service PTSD stressors.  
The CAVC also pointed out that the Veteran identified one 
particular stressor, the crash of the C-47 aircraft, by 
approximate date, aircraft type, location, how the aircraft 
was lost, and by the name of the company operating the 
aircraft on behalf of the U.S. Government, and the mission of 
the aircraft in conjunction with his counterinsurgency (COIN) 
service in Vietnam.  The Veteran also identified the 
approximate date of his medical treatments in Tainan, Taiwan, 
following the crash.  Additionally, the Veteran identified 
records in the form of a passport that was issued to him at 
the start of his COIN service with the CIA and also 
identified that he worked out of the U.S. Embassy in Saigon 
during that period as well.  

The CAVC deemed the above information provided by the 
Appellant to be sufficient enough such that a meaningful 
search of these records could be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Veteran as much 
information as possible as to the 
whereabouts of any such existing records 
that would aid in substantiating his 
claim, including, but not limited to 
records associated with any claim for 
Social Security disability benefits.  
Obtain the approximate time frame covered 
by the records; and, in the case of 
medical treatment records, the condition 
for which treatment was provided.  In the 
case of evidence that may corroborate a 
claimed stressor, the Veteran must provide 
information sufficient for the records 
custodian to conduct a search of the 
corroborative records.

2.  Contact the CIA, the State Department, 
the Social Security Administration, and 
any other Federal Agencies and/or 
Departments deemed appropriate, including, 
but not limited to the U.S. Armed Services 
Center for Research of Unit Records and/or 
the National Personnel Records Center, 
based on the information gathered from the 
Appellant, and request all personnel, 
medical, and treatment records pertaining 
to the Veteran, as well as any medical 
records showing treatment for injuries 
sustained in service.  Obtain from the Air 
Force any outstanding records not 
currently associated with the claims file 
that are pertinent to the veteran's claim.  
In addition, attempt to obtain evidence 
regarding the veteran's identified 
passport, and service during the period in 
question at the U.S. embassy in Saigon.  

3.  Requests for records should not cease 
unless or until they are obtained, or it s 
reasonably certain that the records do not 
exist or that further efforts to obtain 
those records would be futile.  Document 
all unsuccessful attempts to obtain 
records.

4.  Following completion of the 
development requested, readjudicate the 
Veteran's claim of entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC), and an appropriate period 
of time allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




